Citation Nr: 9911207	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-04 298	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the left thigh and left knee with 
arthritis of the left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the abdomen with ventral and 
umbilical herniae, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left forearm, currently rated as 
10 percent disabling.

4.  Entitlement to a temporary total rating for 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
based on surgery on September 16, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri for additional development.

The issues of entitlement to increased evaluations for 
residuals of shell fragment wounds (SFW's) of the left thigh 
and knee, with arthritis of the left knee, and for residuals 
of a SFW of the abdomen with ventral and umbilical herniae 
will be addressed in the remand portion of this action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the temporary total rating issue on appeal 
has been obtained.

2.  The veteran's September 16, 1993, hernia surgery 
necessitated convalescence through October 1993.

3.  Impairment to Muscle Group VIII of the left forearm more 
nearly approximates moderate than slight.

4.  The SFW scars of the left forearm are not productive of 
functional impairment.


CONCLUSIONS OF LAW

1.  A temporary total rating for convalescence, under the 
provisions of  38 C.F.R. § 4.30, based on surgery on 
September 16, 1993, is warranted through October 1993.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 (1998).

2.  The components of the residuals of a SFW of the left 
forearm warrant the protected 10 percent evaluation for a 
tender and painful scar and a separate evaluation of 10 
percent for damage of Muscle Group VIII of the left forearm.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.73, Diagnostic Code 5308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
these claims has been satisfied.  38 U.S.C.A. § 5107(a).

The veteran was hospitalized at a VA hospital from September 
15, 1993, to September 17, 1993.  It was noted that he had a 
service SFW of the umbilicus.  The veteran underwent 
umbilical hernia repair on September 16.  No anesthesia-
related complications were noted after the surgery.  He was 
sent home on a regular diet and on self-care, with the 
restrictions of no heavy lifting for six weeks and no driving 
until pain free and off all pain medications.  His condition 
on hospital discharge was considered good.  

When seen for follow-up as a VA outpatient on October 15, 
1993, it was noted that the veteran did not have any fever or 
pain; the incision was described as well healed without 
drainage, erythema, or induration.  The assessment was healed 
umbilical hernia repair, and it was noted that the veteran 
could resume normal activities as tolerated.

To warrant a temporary total rating for convalescence, 
treatment of a service-connected disability must result in 
either surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals, 
or immobilization by cast, without surgery, of one major 
joint or more.  The rating is effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
Extension of one, two, or three months beyond the initial 
three months may be made for any of the three categories 
noted above.  38 C.F.R. § 4.30.

When discharged from the hospital on September 17, 1993, the 
veteran was placed on restrictions of no heavy lifting for 
six weeks and no driving until pain free and off all pain 
medications.  Although it was noted on October 15, 1993, that 
the veteran's hernia repair was considered healed, he was 
instructed to resume normal activities only as tolerated.  
The Board is satisfied that the veteran required at least one 
month of convalescence; therefore, a temporary total rating 
is warranted through October 31, 1993.  The record clearly 
demonstrates that convalescence was not required beyond 
October 31, 1993.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998). 

The veteran's service medical records reveal that he was 
wounded in the abdomen, left arm, and left leg by an enemy 
grenade in September 1952.  The veteran's upper extremities 
were noted to be normal on discharge examination in October 
1953.

On VA examination in January 1955, the veteran complained of 
occasional pain in the left forearm.  The veteran was noted 
to be right handed.  Physical examination revealed a healed 
scar on the posterior surface of the middle third of the left 
forearm, 1/2 inch in diameter, involving a penetrating wound 
with damage to Muscle Group VIII.  X-rays in January 1955 
revealed metallic foreign bodies in the left forearm, without 
evidence of bone or joint disease.

On VA orthopedic examination in August 1997, the veteran 
complained of pain in the posterior aspect of the left 
forearm, with occasional pain in the volar aspect of the 
forearm, as well as decreased grip strength that had gotten 
worse with age.  Physical examination revealed that the left 
elbow had full range of motion.  There were two transverse 
scars approximately two centimeters in size along the dorsal 
aspect of the forearm, which were considered well healed and 
nontender.  There was also a well-healed linear scar along 
the volar aspect of the left forearm, approximately 3 cm in 
length.  Grip strength was 5/5, and strength throughout the 
left upper extremity was 4+/5.  The pertinent diagnosis was 
shrapnel injury to the left forearm with scars.  The examiner 
noted that the veteran's forearm scars did not limit his 
ability to use a hammer or screwdriver.

The veteran has been assigned a 10 percent evaluation for SFW 
scars of the left forearm, under Diagnostic Code 7804, since 
November 1953, which means that the rating is protected under 
the provisions of 38 C.F.R. § 3.951(b) (1998).  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  A scar may also be rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1998).  Recent VA examinations describe the upper 
extremity scars as well healed and nontender, and there is no 
evidence of functional impairment due to the scar.  
Consequently, an evaluation in excess of 10 percent or an 
additional separate compensable evaluation for the left 
forearm scars is not warranted.

However, the Board notes that the evidence on file shows that 
the veteran has damage of Muscle Group VIII.  The 
symptomatology and impairment associated with the muscle 
damage does not overlap the symptomatology upon which the 10 
percent rating for the left forearm scars is based.  
Therefore, the muscle damage warrants a separate evaluation.  
See 38 C.F.R. §§ 4.14; 25; Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).

During the pendency of the veteran's appeal, the Rating 
Schedule has been amended.  By regulatory amendment, 
effective July 3, 1997, changes were made to the schedular 
criteria for evaluating muscle injuries, as set forth in 38 
C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1998). See 62 Fed. Reg. 
30235-30240 (1997).  The regulatory changes for muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 4.72.  The definitions of what constitutes a 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Since the most recent version 
of the regulations is most favorable to the veteran, it will 
be used to rate the veteran's left forearm disability.  

Under the provisions of 38 C.F.R. § 4.56, slight muscle 
disability is found where there has been a simple wound of 
muscle without debridement or infection.  Objective findings 
would include no evidence of fascial defect, atrophy or 
impaired tonus.  There would be no impairment of function or 
metallic fragments retained in muscle tissue.  A moderate 
muscle disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.

According to Diagnostic Code 5308, Muscle Group VIII involves 
the muscles arising mainly from external condyle of the 
humerus: extensors of the carpus, fingers, and thumb; 
supinator.  It involves extension of the wrist, fingers, and 
thumb, as well as abduction of the thumb.  Under this code, a 
zero percent rating is warranted for slight impairment of 
Muscle Group VIII; a 10 percent rating is warranted for 
moderate impairment of Muscle Group VIII; and a 20 percent 
evaluation is warranted for moderately severe impairment of 
that muscle group. 38 C.F.R. § 4.73, Diagnostic Code 5308.

Although the nature of the SFW of the left forearm is not 
described in service medical records, the January 1955 VA 
examiner described it as penetrating and identified damage of 
Muscle Group VIII.  Metallic foreign bodies in the left 
forearm were found on X-rays studies in January 1955.  In 
view of the penetrating nature of the wound and the retained 
foreign bodies in the left forearm, the Board concludes that 
the impairment of Muscle Group VIII more nearly approximates 
moderate than slight.  Therefore, a separate 10 percent 
evaluation is warranted for the muscle disability.

The Board notes that the veteran's wounds healed quickly, 
without infection or other complications.  Additionally, 
post-service medical evidence of record, including recent VA 
examination reports, fail to document any loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the other arm.  Recent tests of 
strength and endurance compared with the other side do not 
demonstrate positive evidence of impairment.  Accordingly, 
the Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for the left forearm muscle 
disability.

The Board has also considered the provisions of 38 C.F.R. 
§§ 3.321(b)(1), regarding the assignment of an extra-
schedular evaluation.  However, as indicated above on recent 
VA examinations, there is no objective evidence of more than 
moderate functional impairment due to the veteran's left 
forearm disability.  Additionally, the veteran has not been 
hospitalized since service for his service-connected left 
forearm disability and there is no indication in the record 
that the average industrial impairment resulting from the 
damage of Muscle Group VIII of the left forearm would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.


ORDER

A temporary total rating for convalescence, under the 
provisions of 38 C.F.R. § 4.30, based on surgery on September 
16, 1993, is granted through October 31, 1993, subject to the 
controlling regulations applicable to the payment of monetary 
damages.

A rating in excess of 10 percent for SFW scars of the left 
forearm is denied, but a separate evaluation of 10 percent 
for damage of Muscle Group VIII of the left forearm is 
granted, subject to the controlling regulations applicable to 
the payment of monetary damages.


REMAND

A February 1998 rating decision granted service connection 
for umbilical and ventral herniae and rated the herniae with 
the service-connected residuals of SFW of the abdomen.  The 
record does not contain adequate clinical information to rate 
the herniae.  The Board also notes that the August 1997 VA 
orthopedic examination did not adequately address the 
functional impairment associated with the veteran's service-
connected left lower extremity disability, to include 
functional impairment on repeated use and during flare-ups, 
as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  Then, the veteran should be examined 
by a board certified orthopedist, if 
available, to determine the current 
severity of his service-connected 
residuals of SFW of the left thigh and 
knee.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
the disability.  The examiner should 
provide an opinion on the impact of each 
service-connected disability on the 
veteran's ability work.  Tests of joint 
movement against varying resistance 
should be performed by the orthopedist.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The orthopedist should be 
requested to identify any objective 
evidence of pain or functional loss of 
the left thigh or knee due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
of the left thigh or knee during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The rationale for all opinions expressed 
should be explained.

3.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current impairment due to the residuals 
of a SFW of the abdomen with umbilical 
and ventral herniae.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  All 
indicated studies should be performed.  
All symptomatology associated with the 
disability should be identified.  The 
examiner should indicate the size and 
location of each currently present 
umbilical or ventral hernia.  With 
respect to each currently present hernia, 
the examiner should indicate whether it 
is well supported by a belt under 
ordinary conditions, whether there is 
weakening warranting a supporting belt, 
and whether the hernia is readily 
reducible and well supported by a trust.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues 
remaining on appeal.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeal

 

